Citation Nr: 1033365	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-37 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1942 to December 
1945, and from October 1950 to July 1951.
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In January 2009 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed September 1993 rating decision denied service 
connection for a seizure disorder.

2.  Since that time, the Veteran's claim was again denied in a 
June 2000 rating decision on the basis that new and material 
evidence had not been submitted.  

3.  The evidence received subsequent to the June 2000 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 2000 rating decision that denied new and 
material evidence for entitlement to service connection for a 
seizure disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received to reopen the 
Veteran's claim for service connection for a seizure disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain:  (1) 
medical evidence of a current disorder; (2) medical evidence, or 
in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

In a September 1993 rating decision, the Veteran was denied 
service connection for a seizure disorder, and he was advised of 
his appellate rights.  The Veteran did not appeal this decision 
and it became final.  The Veteran was advised that the records 
did not show that he received treatment for the disorder during 
service nor was it recorded in the report of his examination at 
the time of discharge.  The claims file did not contain a nexus 
opinion linking his seizure disorder to his military service.  He 
was informed that no further action would be taken on his claim 
until he submitted evidence that the disorder is related to 
service.  

Since that time, the Veteran's claim was again denied in a June 
2000 rating decision on the basis that new and material evidence 
had not been submitted.  See Evans v. Brown, 9 Vet. App. 273 
(1996) (indicating the evidence to be considered in making this 
new and material determination is that added to the record since 
the last final denial on any basis).

In July 2006, the Veteran filed a claim to reopen his previously 
denied claim for service connection for a seizure disorder.  For 
claims such as this received on or after August 29, 2001, a claim 
shall be reopened and reviewed if "new and material" evidence is 
presented or secured with respect to a claim that is final.  
Evidence is considered "new" if it was not of record at the time 
of the last final disallowance of the claim.  "Material" evidence 
is evidence that relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, lay statements and medical records have been added 
to the record since the June 2000 denial, including private 
medical records and VA records.  This evidence is new because it 
has not previously been submitted.

However, the evidence does not raise a reasonable possibility of 
substantiating the claim.  The Veteran's claim was denied in June 
2000 because there was no new and material evidence.  
Specifically, there was no evidence of record linking the 
Veteran's current seizure disorder to his active military 
service.  A review of the medical evidence reveals there is still 
no evidence to support the in-service incurrence of the seizure 
disorder or its relationship to the Veteran's military service.  
The letter from Dr. Vollrath, dated in September 2006 only 
verifies that the Veteran seizures after service and was placed 
on medication.  It does not connect a seizure disorder to service 
which is the kind of evidence that was missing in previous 
decision.  This additional evidence is new but not material it 
does not raise a reasonable possibility of substantiating the 
claim.  

In reaching this decision the Board has considered the Veteran's 
arguments in support of his assertions that his seizure disorder 
is related to service.  However, the resolution of an issue that 
involves medical knowledge, such as the diagnosis of a disorder 
and the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay- observable events or the presence of the 
disorder or symptoms of the disorder subject to lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disorder even where not corroborated by contemporaneous medical 
evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
("ringing in the ears is capable of lay observation").  However, 
a seizure disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.

In short, the evidence received since the June 2000 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  None of the new evidence received 
shows that the Veteran's current seizure disorder is related to 
his active military service.  For all of these reasons, the 
Veteran's request to reopen his claim is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in September 2006, 
February 2009, and March 2010 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate his 
claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The letters also provided the Veteran with 
information concerning the evaluation and effective date that 
could be assigned should service connection be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board additionally calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006), which addresses notice requirements specific 
to new and material claims.  Essentially, under Kent, the Veteran 
must be apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new and 
material evidence.  Kent further requires that the notice inform 
the Veteran as to the basis for the prior final denials and as to 
what evidence would be necessary to substantiate the claim.  
Here, the September 2006, February 2009, and March 2010 letters 
from the RO set forth the elements of a service connection claim 
and include the complete standard for new and material evidence 
for a claim filed on or after August 29, 2001, which applies to 
the Veteran's case.  These letters also provide notice of what 
evidence would be necessary to reopen the Veteran's claim based 
on the previous denials.  

The February 2009 and March 2010 letters were not provided before 
the initial adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letter, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His STRs and post-
service treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence that is available 
but has not been obtained.  He has previously been afforded a VA 
examination.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for a seizure disorder, and the 
appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


